10 N.Y.3d 943 (2008)
893 N.E.2d 132
862 N.Y.S.2d 854
ROGER JAZILEK, Appellant,
v.
ABART HOLDINGS LLC, Respondent.
Court of Appeals of the State of New York.
Decided July 1, 2008.
*944 Sokolski & Zekaria, P.C., New York City (Robert E. Sokolski of counsel), for appellant.
Anthony F. LeCrichia, New York City, for respondent.
Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur in memorandum.

OPINION OF THE COURT
MEMORANDUM.
The Appellate Division order should be reversed, with costs, and the case remitted to Supreme Court for further proceedings in accordance with this memorandum.
After tenant-of-record surrendered possession of a rent-stabilized apartment, landlord entered into a so-ordered stipulation with tenant, who had been subletting the apartment, for an unregulated lease purporting to fix rent at a sum that exceeded the legal limit under the Rent Stabilization Code. Although tenant was not "of-record" upon entering the agreement, the so-ordered stipulation violates the Rent Stabilization Code and is void as against public policy (see Riverside Syndicate, Inc. v Munroe, 10 NY3d 18 [2008]; Rent Stabilization Code [9 NYCRR] § 2520.13). Tenant was not required to proceed in Housing Court in this instance (see Riverside; see also Teitelbaum Holdings v Gold, 48 NY2d 51, 54 [1979]).
*945 On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, etc.